Dismissed and Memorandum Opinion filed October 10, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00209-CR

                          RANDY OWENS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 11CR3078

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to murder. Appellant and the State agreed
that appellant’s punishment would not exceed confinement in prison for more than
50 years. In accordance with the terms of this agreement with the State, the trial
court sentenced appellant to confinement for 40 years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a timely, written
notice of appeal. We dismiss the appeal.
       Although the trial court mistakenly entered a certification of the defendant’s
right to appeal in which the court certified that this is not a plea bargain case and
the defendant has the right of appeal, we have no jurisdiction over the appeal. See
Tex. R. App. P. 25.2(a)(2). An agreement that places a cap on punishment is a plea
bargain for purposes of Texas Rule of Appellate Procedure 25.2(a)(2). Waters v.
State, 124 S.W.3d 825, 826–27 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d)
(holding reviewing court lacked jurisdiction where defendant pled guilty with a
sentencing cap of ten years, even though trial judge mistakenly certified defendant
had right of appeal); Threadgill v. State, 120 S.W.3d 871, 872 (Tex. App.—
Houston [1st Dist.] 2003, no. pet.) (holding statement in record indicating that
there was no agreed recommendation did not convert proceeding into an open plea
where plea was entered pursuant to agreed sentencing cap); see also Shankle v.
State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003) (stating sentence-bargaining
may be for recommendations to the court on sentences, including a recommended
―cap‖ on sentencing).

       Because appellant’s plea was made pursuant to a plea bargain, he may
appeal only matters raised by a written pre-trial motion or with the trial court’s
permission. See Tex. R. App. P. 25.2(a)(2). Appellant is not appealing any pre-
trial rulings.1 The trial court’s erroneous certification that the case is not a plea
bargain case does not constitute permission to appeal. See Waters, 124 S.W.3d at
826–27.

       Accordingly, we dismiss the appeal.


                                      PER CURIAM

       1
         Appellant’s appointed counsel filed a brief in which he concludes the appeal is wholly
frivolous and without merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                              2
Panel consists of Justices Christopher, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3